Exhibit 10.38

 


JULY 24, 2002

 

Mr. Jim Lacey

2644 E. Chalet Circle

Sandy, Utah 84093

 

Dear Jim,

 

I am delighted you have elected to join us at American Skiing Company.  I have
modified the term sheet below to reflect the adjustments we agreed to over the
weekend.

 

Position Title:

 

Senior Vice President of Sales and Marketing

 

 

 

Position Entails:

 

Creating and implementing a corporate marketing vision that promotes ski
vacations, learn to ski and snowboard programs, conference business and real
estate sales.  Reengineer corporate marketing strategies, develop e-commerce
marketing and sales strategy, have the ability to influence, direct and problem
negotiate with large groups of staff.  Responsibilities include development of
human capital, communication to groups of internal and external stakeholders
along with approval and management of the company’s marketing budget.

 

 

 

 

 

Position will be responsible for the oversight and management of the Company’s
partnership marketing program, database marketing efforts, public relations and
communications.  Position will also be responsible for the strategic direction
and development of the Resort sales and marketing plans.

 

 

 

Position Reports To:

 

William J. Fair, President and CEO

 

 

 

Location:

 

136 Heber Avenue, #303, Park City, UT 84060

 

--------------------------------------------------------------------------------


 

Start Date:

 

August 19, 2002

 

 

 

Annual Salary:

 

$240,000

 

 

 

Target Incentive Bonus:

 

Level #4; 30% of base compensation, as part of the ASC Incentive Compensation
Plan.  Maximum payment under this plan, based upon resort and company-wide
over-performance, is equal to 150% of bonus potential, or 45% of base
compensation.  Based upon your start date, you will be eligible for full
participation in the incentive program for Fiscal Year 2003, which commences on
August 1, 2002.

 

 

 

Long Term Incentive Plan:

 

Position is eligible for participation in the Company’s Phantom Equity Plan. The
level of participation shall be at 7.5% of the total pool amount. Vesting of
participation rights in the plan shall be on an annual basis in four equal
increments of 25% commencing on the first anniversary of your hire date.  Terms
of the Phantom Equity Plan shall be governed by the Phantom Equity Agreement
approved by the Company’s Board of Directors.

 

 

 

Contract Term:

 

Two years with two options to extend for two years per extension.  Severance
protection under the contract will be equal to six months of annual base salary.

 

 

 

Other:

 

Company will provide employee with a company car consistent with its then
current automobile sponsorship agreement.

 

Along with this offer, after satisfying the required eligibility periods, you
will be eligible to participate in the American Skiing Company’s benefit
programs including health, life and dental insurance, and 401(k) program.  You
will also be entitled to participate in other benefit programs including
skiing/snowboarding privileges, Perfect Turn clinics, vacation, and holiday pay,
as well as discounts at ASC retail stores and restaurants.

 

2

--------------------------------------------------------------------------------


 

I truly look forward to working with you.  If this term sheet is consistent with
our understanding, please sign and return to me no later than July 26, 2002. 
Please feel free to contact me with any questions you may have at (435)
615-0384.

 

Sincerely,

 

AMERICAN SKIING COMPANY

 

/s/  William J. Fair

William J. Fair

President and CEO

 

WJF/pe

 

cc:           Personnel File

 

AGREED AND ACCEPTED

 

/s/ James P. Lacey

 

Jim Lacey

 

 

 

 

 

Date

 

 

3

--------------------------------------------------------------------------------